Case 4:19-cr-00216-JED Document 2 Filed in USDC ND/OK on 10/15/19 Page 1 of 6

FILED

OCT 15 2019
IN THE UNITED STATES DISTRICT COURT

k C. McCartt, Cierk
FOR THE NORTHERN DISTRICT OF OKLAHOMA ve DI STAI CT GOURT

UNITED STATES OF AMERICA, )
) CaseNo. £49 (R216 JED
Plaintiff, )
}) INFORMATION
Vv. ) [18 U.S.C. § 371: Conspiracy]
)
WILLIAM T. GANGEMI, )
)
Defendant. )

THE UNITED STATES ATTORNEY CHARGES:
Relevant Wildlife Statutes and Regulations
A. The Lacey Act

1, The Lacey Act Amendments of 1981, 16 U.S.C. §§ 3371 et seq.,
(hereinafter “the Lacey Act”), make it makes it unlawful for any person to import, export,
transport, sell, receive, acquire, or purchase any fish or wildlife or plant taken, possessed,
transported, or sold in violation of any law, treaty, or regulation of the United States. 16
U.S.C. § 3372(a)(2).

2. The Lacey Act makes it a felony to knowingly engage in conduct that
involves the sale or purchase of, the offer of sale or purchase of, or the intent to sell or
purchase, fish or wildlife or plants with a market value in excess of $350.00, knowing that
the fish or wildlife or plants were taken, possessed, transported, or sold in violation of, or in
a manner unlawful under, any underlying law, treaty or regulation of the United States. 16
U.S.C. §§ 3372(a)(1), 3372(a)(2)(A) and 3373(d)(1)(B).

B. Oklahoma Wildlife Conservation Code
Case 4:19-cr-00216-JED Document 2 Filed in USDC ND/OK on 10/15/19 Page 2 of 6

3. Pursuant to Oklahoma state law Title 29 (Game and Fish Statutes),
except as otherwise provided for in the Oklahoma Wildlife Conservation Code or the
Oklahoma Farmed Cervidae Act, no person may hunt, pursue, trap, harass, catch, kill, take
or attempt to take in any manner, use, have in possession, sell, or transport all or any portion
of any wildlife except fish, without having first procured a license from the Department of
Wildlife Conservation (“Department”). O.S. Title 29 § T.29:4-112.A. Except as otherwise
provided for by law, no person may buy, barter, trade, sell or offer, or expose for sale all or
any part of any fish or wildlife or the nest or eggs of any bird, protected by law. O.S. Title 29
§ 29:7-503.A. Except as otherwise provided by law, no person may ship into or out of,
transport into or out of, have in possession with the intent to so transport, or cause to be
removed from this state wildlife or parts thereof, nests of wildlife, their eggs or their young.
O.S. Title 29 § 7-602.A.1
4, In addition, pursuant to Oklahoma State Administrative Code, it shall be

unlawful to engage in any commercial activities involving any species or subspecies, if
more than one exists, of reptiles or amphibians collected from the wild that are indigenous
to or whose range extends into the State of Oklahoma, except for provisions for rattlesnakes,
water turtles and aquatic salamanders (Necturus and Ambystoma, except Ambystoma
talpodium and Ambystoma annulatum). In addition, any person while in the act of taking or
attempting to take reptiles and amphibians or possessing reptiles or amphibians must first
possess a resident or nonresident hunting license, unless otherwise exempt, for land

dwelling reptiles or amphibians (Exceptions to this provision not applicable to box turtles).
2
Case 4:19-cr-00216-JED Document 2 Filed in USDC ND/OK on 10/15/19 Page 3 of 6

Title 800:25-7-7. There is no closed season for box turtles and the daily bag limit and
possession limit is six (6). Title 800:25-7-8 (1)(2). Unless otherwise provided for in State
Statute or administrative rules, anyone shipping or otherwise transporting wildlife, other
than raptors, into or out of the State of Oklahoma must first have authorization from the
Department. A fee will be changed to cover the costs of processing and handling the
issuance of the permit. The issuance of an import or export authorization number shall
constitute written authority from the Department for such import or export. Title
| 800:25-23-2(a).
Objective of the Conspiracy

5. Between on or about May 1, 2017, and May 31, 2018, in the Northern
District of Oklahoma and elsewhere, the defendant, WILLIAM T. GANGEMI, and
others known to the United States did knowingly combine, conspire, confederate, and
agree, together with others known and unknown, to commit offenses against the United
States, namely:

a. to knowingly sell, receive, acquire, or purchase wildlife,
specifically Terapene Carolina trunguis (three-toed box turtle) and Terapene Ornata
(Western box turtle), in interstate commerce, with a market value in excess of $350.00,
knowing that said wildlife was transported out of Oklahoma, and possessed with the intent
to so transport, in violation of Oklahoma law, specifically O.S. Title 29 § 29:7-503.A. and
O.S. Title 29 § 7-602.A.1. Such conduct is prohibited by the Lacey Act, at Title 16,

United States Code, Sections 3372(a)(2)(A), and 3373(d)(1)(B).
3
Case 4:19-cr-00216-JED Document 2 Filed in USDC ND/OK on 10/15/19 Page 4 of 6

The Manner and Means of the Conspiracy

In order to achieve the objective of the conspiracy:

6. Defendant WILLIAM T. GANGEMI, and others engaged in the sale of
animals in the state of New Jersey and elsewhere.

7. In May of 2017, WILLIAM T. GANGEMI told Co-conspirator 1, that
WILLIAM T. GANGEMI would buy any turtles that Co-conspirator 1 could catch in
Oklahoma for $25 US dollars each.

8. Co-conspirator 1 collected turtles from Oklahoma and delivered them to
Co-conspirator 2, and WILLIAM T. GANGEMI.

9, In return, WILLIAM T. GANGEMI sent, or caused to be sent, payment to
Co-conspirator 1 via a money wire.

Overt Acts

10. In furtherance of the conspiracy and in order to achieve its objective, the
defendant, WILLIAM T. GANGEMI, Co-conspirator 1, and Co-conspirator 2, along
with others, committed or caused to be committed the following overt acts in the
Northern District of Oklahoma and elsewhere:

a. In May of 2017, Co-conspirator 1 collected approximately 800
turtles in Oklahoma, and shipped them to a FedEx Shipping Center address of 210
Industrial Way West, Eatontown, New Jersey, and to the attention of WILLIAM T.
GANGEMI. These parcels were shipped from Tulsa Oklahoma Fedex Shipping Center

and had this location listed as the origin. Co-conspirator 1 made approximately $20,000
4
Case 4:19-cr-00216-JED Document 2 Filed in USDC ND/OK on 10/15/19 Page 5 of 6

during May 2017 from selling box turtles to WILLIAM T. GANGEMI.

b. On May 9, 2018, Co-conspirator 1 shipped 63 Three-toed box turtles
to WILLIAM T. GANGEMI. WILLIAM T. GANGEMI provided a $500 deposit for
this shipment and when he received the shipment he wired $1,075 to Co-conspirator 1.

C. On May 14, 2018, Co-conspirator | sent another shipment of 150
Three-Toed box turtles to WILLIAM T. GANGEMI. Co-conspirator 1 did not require a
deposit for this shipment. Co-conspirator 1 received two (2) money wires for this shipment
because Walmart maximum amount per wire is $2,500. Co-conspirator 1 received one
wire for $2,500 and another for $1,250.

d. On May 17, 2018, Co-conspirator 1 sent another shipment of 150
Three-Toed box turtles and 13 Western box turtles to WILLIAM T. GANGEMI.
WILLIAM T. GANGEMI sent a money wire of $2,500 on this same date and sent
another money wire on May 20, 2018, in the amount of $1,250.

e. On May 22, 2018, Co-conspirator 1 sent 75 turtles to WILLIAM T.
GANGEMI On May 23, 2018, WILLIAM T. GANGEMII received the package at the
FedEx Shipping Center address of 210 Industrial Way West, Eatontown, New Jersey.

f. On May 23, 2018, Co-conspirator 1 sent 75 turtles to WILLIAM T.
GANGEMI. On May 24, 2018, Co-conspirator 1 received a Walmart money order from
WILLIAM T. GANGEMI is the amount of $2,500.

g. On May 27, 2018, Co-conspirator 1 received notification from

WILLIAM T. GANGEMI that a money wire was available for pickup at Walmart.
5
Case 4:19-cr-00216-JED Document 2 Filed in USDC ND/OK on 10/15/19 Page 6 of 6

Co-conspirator 1 went to the Walmart in Glenpool, Oklahoma and received the money and
receipt for the money wire for $1210.00

All in violation of Title 18, United States Code, Section 371.

R. TRENT SHORES
UNITED STATES ATTORNEY

Gr (2

M. ROBERTS
ee tant United States Attorney.
